Citation Nr: 1615134	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression with adjustment reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the U.S. Navy from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.

The service connection claim for adjustment disorder reaction (claimed as mental health condition to include but not limited to anxiety and/or depression) has been re-characterized as an acquired psychiatric disability other than PTSD, to include anxiety and depression with adjustment reaction. See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression with adjustment reaction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran currently has a PTSD diagnosis in accordance with VA regulations, including provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In July 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what new and material evidence means, notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how disability ratings and effective dates are assigned. The case was most recently adjudicated in the December 2011 supplemental statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that an additional examination for PTSD is required.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Pursuant to 38 C.F.R. § 4.125(a), if the diagnosis of a mental disorder does not conform to the DSM-IV or is not supported by the findings on an examination report, the report must be returned to the examiner to substantiate the diagnosis. VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-V, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014. See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308  (Mar. 19, 2015). The present case was certified to the Board in January 2012, thus, the provisions of the DSM-IV control.

A necessary element for establishing any service connection claim is the existence of a current disability. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The Veteran filed his claim for service connection for PTSD in July 2010. The Veteran's service treatment records do not reflect any treatment for mental health conditions. The Veteran worked as a machinist mate/boilerman aboard the USS Ranger. The Veteran's stressor event was reported as a November 1983 fire in the engine room which killed 6 sailors and injured 35 others. The Veteran stated he was in the engine room at the time and assisted with the injured and dead. This stressor has been researched and deemed verified.

The examiner who conducted the Veteran's September 2010 VA examination indicated that she reviewed the claims folder, gave a detailed description of the Veteran's verified stressor, and described the Veteran's medical history and the examination findings. The Veteran reported that he grew up in impoverished circumstances and was raised primarily by his grandmother. The Veteran claimed to have suffered post-service trauma when he witnessed his mother's murder in 2005. The Veteran stated that he struggles to maintain relationships and spends much of his time alone. The Veteran also stated that he had worked at various jobs for short periods of time and was currently unemployed.

The examiner provided an Axis I diagnosis of adjustment reaction associated with unemployment and impending homelessness. The examiner determined that although the Veteran likely experienced intense fear and sometimes relived the fire incident, the Veteran did not report the full constellation of symptoms or severity or frequency of such symptoms that are necessary for a diagnosis of PTSD. Ultimately, the examiner determined that while the Veteran was exposed to a verified stressor, the Veteran did not have PTSD, or any other service-connected psychiatric disorder. 

The Veteran's private treatment records include a March 2011 assessment from a Lutheran Social Services licensed professional clinical counselor. The counselor stated the Veteran was experiencing anxiety and depressive symptoms related to his unemployment and financial struggles. The counselor noted that the Veteran had experienced trauma while in-service as well as the post-service incident involving the murder of his mother. The counselor reported that the criteria necessary for a PTSD diagnosis needed to be further evaluated and recommended additional counseling.

The Veteran's private treatment records also include a May 2012 examination from a Central Minnesota Counseling Center licensed psychologist. The psychologist included a detailed description of the Veteran's childhood, as well as his military and post-military history. The psychologist concluded that that the Veteran did not appear to meet the criteria for a diagnosis of PTSD, but did appear to have an anxiety disorder (not otherwise specified) with PTSD symptoms and clinical depression.

The Board recognizes that the Veteran has reported that he has PTSD; however, none of his medical records, private or VA, show a diagnosis of PTSD. Thus, the probative value of his general lay assertions is outweighed by the weight of the evidence that reflects that the Veteran does not meet the diagnostic criteria for PTSD. The September 2010 VA examiner specifically found that the appellant's symptoms do not meet the DSM-IV criteria for PTSD and the May 2012 private examination confirms this determination. In fact, the most favorable evidence of record is the Lutheran Social Services report that does not diagnose PTSD, but merely suggests additional that further evaluation was necessary to determine the diagnosis.

To the extent that the Veteran asserts that he has PTSD and it is related to events in active service; he Board finds the Veteran's statements not competent to diagnose PTSD or relate any diagnosis to service.  Although it is error to categorically reject a lay person as competent to provide a diagnosis or nexus opinion, not all questions of diagnosis or nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a diagnosis or nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the diagnosis or cause of PTSD is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report psychiatric symptoms such as anxiety or depression, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Moreover, the Veteran has not reported a contemporaneous diagnosis of PTSD and record does not contain a medical professional's diagnosis of PTSD based on the Veteran's symptoms. In fact, quite the opposite, multiple medical professionals have failed to diagnosis PTSD after assessing the Veteran's reported symptoms. Therefore, the Board finds that the Veteran's statements as to a diagnosis of PTSD and/or its cause are not competent evidence.

In any case, the appellant's general lay assertions are outweighed by the specific and reasoned conclusions of the September 2010 VA examiner and May 2012 private psychologist that the Veteran does not have PTSD. See Nieves-Rodriguez at 304 (2008).

Accordingly, on this record, the competent evidence does not establish a valid,  current diagnosis of PTSD. Based on the foregoing, the Board concludes that application of the benefit of the doubt in the Veteran's favor does not apply in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). Accordingly, entitlement to service connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. Remand is also required to obtain an additional VA examination.

The Veteran underwent psychological treatment during a period from July 2010 to September 2010. During this period, the Veteran complained of anxiety due to his financial problems, including unemployment and threat of homelessness and appeared to be struggling with depression as well. During this treatment, the Veteran was assigned a PHQ-2 score of 4, which is a positive screen for depression. 

As noted above, the Veteran was afforded a VA examination in September 2010. The examiner diagnosed the Veteran with adjustment reaction associated with unemployment and impending homelessness and was assigned a GAF score of 45. The examiner noted that any psychiatric disorder was unrelated to the Veteran's service. 

The Veteran's May 2012 private treatment records from a Central Minnesota Counseling Center licensed psychologist reasoned that the Veteran did appear to have an anxiety disorder (not otherwise specified) with PTSD symptoms and clinical depression. The psychologist opined that it was at least as likely as not that the Veteran's anxiety disorder and depression were secondary to his traumatic experience while aboard the USS Ranger, but the traumatic experience regarding his mother's death could also be a factor. 

The Veteran has experienced both in-service and post-service trauma. Additionally, some evidence suggests that the Veteran's mental condition may have been related to his impending homelessness and financial difficulties. The Board notes that there are conflicting medical opinions of record regarding the nature and etiology of the Veteran's mental condition, and none of the opinions adequately support their conclusions with a rationale. Accordingly, a remand is necessary to obtain an adequate opinion as to the etiology of the Veteran's psychiatric condition(s).

The Veteran's latest private treatment records are from May 2012 and it is possible he has received additional treatment since then. Additionally, the Veteran's final VA treatment records are from September 2010. Thus, any outstanding treatment records should also be obtained. 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1. Request authorization to obtain any private treatment records that may support the Veteran's claim. 
 
2. Obtain all outstanding, pertinent VA medical records and associate them with the claims file. If any requested outstanding records cannot be obtained, the Veteran should be notified.

3. Forward the entire claims file, to include a copy of this remand, to a suitably qualified VA examiner to evaluate the Veteran's psychiatric condition(s). The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements and document that such a review took place in the examination report. 

(a) The examiner should identify any psychiatric disorder present during the appeal period - since July 2010, to include whether the Veteran suffers from anxiety, depression, adjustment reaction;

(b) The examiner should determine whether it is at least as likely as not (50 percent or greater probability), that any diagnosed psychiatric disability is related to the Veteran's service. 

(c) A complete rationale must be provided for any opinion offered.  The examiner should reconcile all findings with any conflicting medical opinions already of record. 

4. Ensure that any opinion obtained is adequate and satisfies the terms of this remand. 

5. Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


